             Case 1:10-cv-05595-SDA Document 144 Filed 12/07/20 Page 1 of 3




101 Park Avenue, Suite 1700
New York, NY 10178
Tel 212.878.7927 Fax 212.692.0940
www.foxrothschild.com


GLENN S. GRINDLINGER
Direct No: 212.905.2305
Email: GGrindlinger@FoxRothschild.com




December 7, 2020

VIA ECF
Honorable Stewart D. Aaron
United States Magistrate Judge
United States District Court
  for the Southern District of New York
500 Pearl St.
New York, NY 10007-1312

           Re:        Capsolas, et al. v. Pasta Resources Inc. et al.
                      Civil Action No.: 10-cv-5595

Your Honor:
       We represent Defendants Pasta Resources Inc., Babbo LLC, Pane Sardo LLC, El Mono
LLC d, La Loggia LLC, Mario Batali, and Joseph Bastianich (collectively “Defendants”) in the
above-referenced matter. We write in opposition to Plaintiff’s request that the Court approve
Make the Road New York (“MRNY”) as a cy pres designee.
       Pursuant to Section 3.4(G) of the Settlement Agreement resolving this action
(“Agreement”), in the event that it is impracticable to redistribute the unclaimed portion
of the settlement fund, “the money will be donated to a cy pres designee to be negotiated by
the parties and subject to the Court’s approval.” Dkt. No. 133-1, p. 16. While Defendants
believe that it would be proper to distribute the unclaimed settlement monies to a cy pres
designee, in violation of the Agreement’s terms, Class Counsel has refused to negotiate
with Defendants about the cy pres designee, instead simply dictating that MRNY be so
designated. However, even if to Class Counsel has negotiated in good faith, MRNY would
not be an appropriate cy pres designee because it would violate the cy pres doctrine and
the intent of the parties to the Agreement.
        By way of background, on May 14, 2020, the Claims Administrator contacted Class
Counsel; Defendants were not copied on the correspondence. See Ex. A. At that time, it
appears that Class Counsel made the unilateral decision to pay all remaining monies in the
settlement fund to MRNY as cy pres. See id. Contrary to the terms of the Agreement,
there is no indication that the Claims Administrator determined that it was “not feasible”



Active\116811556.v1-12/7/20
          Case 1:10-cv-05595-SDA Document 144 Filed 12/07/20 Page 2 of 3




Hon. Stewart D. Aaron
December 7, 2020
Page 2

to redistribute the remaining funds to class member who cashed their settlement checks.
See Dkt. No. 133-1, p. 16 (“If, in the Claims Administrator's view, a second distribution is not
administratively feasible . . ., the money will be donated to a cy pres designee[.]”) It is also
clear from Class Counsel’s correspondence that they had determined, without consulting or
negotiation with Defendants, that MRNY would be the cy pres designee. See Ex. A (“we’d
like to first have initial checks reissued for the two class members . . . before the remainder is
distributed to MRNY.”)
         Later that day, Class Counsel contacted Defendants’ counsel to seek approval of
MRNY as the cy pres designee. See id. In response, Defendants suggested Bring Back
Brooklyn (“BBB”) 1 or Restaurant Employee Relief Fund (“RERF”) 2 as cy pres designees
believing that such charities would benefit the class directly, rather than MRNY. See Ex. B.
On May 15, Class Counsel refused to consider anyone other than MRNY. See Ex. C.
Defendants then noted that there was a conflict of interest in designating MRNY as a cy pres
designee as MRNY has previously honored Class Counsel, Class Counsel had made financial
contributions to MRNY, and Class Counsel and MRNY have actually been co-counsel on a
number of cases. See Ex. D. On May 18, Defendants reiterated that they were open to any
other suggestions. Ex. E. Class Counsel never responded to Defendants. Over six months
later, they filed their letter to the Court on this issue.
        The purposes of the cy pres doctrine is to “put the unclaimed [settlement monies]
to its next best use.” Masters v. Wilhelmina Model Agency, Inc., 473 F.3d 423, 436 (2d
Cir. 2007). While the court has “broad discretionary powers" with regard to the
distribution “of any unclaimed class action fund,” Van Gernert v. Boeing Corp., 739 F.2d
730, 737 (2d Cir. 1984), this discretion is not unlimited. In fact, the Second Circuit has
instructed district courts to abide by a significant guiding principle, namely that the cy
pres designee should benefit those class members “most in need of help.” In re Holocaust
Victim Asset Litig., 424 F.3d 158, 161 n. 3 (2d Cir. 2005); see also Masters, 473 F.3d at
436 (noting that the cy pres designee should benefit class members in the aggregate).
       Designating MRNY as cy pres designees would not benefit class members much
less those that are “most in need of help.” The Agreement defines the “class” as “all
individuals who work or worked for Defendants as a Captain, Server, Waiter, Busser,
Runner, Backwaiter, Bartender, and/or Barback [.]” See Dkt. No. 133-1, p. 3-4. MRNY is
an organization that cannot benefit the class as a whole. MRNY primarily bring legal
actions on behalf of aggrieved workers. Because of the doctrines of res judicata and


1
  BBB was created after the onset of the COVID-19 pandemic to provide no-interest loans to Brooklyn businesses to
provide them with funds to hire and pay employees, such as restaurant workers.
2
  After the onset of the COVID-19 pandemic, the RERF was created to provide direct financial support to restaurant
workers who lost their jobs as a result of the pandemic.


Active\116811556.v1-12/7/20
          Case 1:10-cv-05595-SDA Document 144 Filed 12/07/20 Page 3 of 3




Hon. Stewart D. Aaron
December 7, 2020
Page 3

collateral estoppel, MRNY cannot bring actions against Defendants on behalf of class
members. Further, there is nothing to suggest that MRNY can assist or benefit class
members “most in need.” Also, there was no finding of any wrongdoing by Defendants, it is
therefore impossible to say that the class members were ever “aggrieved workers.”
       In addition, MRNY is inappropriate because there is a conflict-of-interest among
MRNY and Class Counsel. Courts have cautioned against designating organizations for cy
pres distributions that would benefit class counsel. See S.E.C. v. Bear, Stearns & Co. Inc.,
626 F.Supp.2d 402, 415 (S.D.N.Y. 2009) (noting that one of the problems of cy pres
designations are that “many cy pres distributions are channeled to organizations that
support work done by plaintiffs’ attorneys, thus, indirectly benefiting the plaintiffs’
attorneys.”). As set forth above, MRNY supports work done by Class Counsel as Class
Counsel, Class Counsel regularly make contributions to MRNY, and MRNY has honored
Class Counsel. See Exs. F and G. Because of this conflict-of-interest, MRNY is not an
appropriate cy pres designee.
       In contrast to MRNY, Defendants’ suggestion of BBB or RERF3 as cy pres
designations satisfies the Second Circuit’s cy pres guidelines. Both organizations provide
support to restaurants and restaurant workers to assist them in financially surviving the
pandemic – in lieu of actual wages, which is the core issue in this matter. Moreover,
neither Class Counsel nor Defendants are involved with either organization. Making cy
pres distributions to either organization would benefit the class, particularly any class
members “most in need of help.” Indeed, BBB and RERF can assist the neediest of class
members unlike MRNY.
       We respectfully thank the Court for its consideration of this issue and we arc available at
the Court’s convenience to discuss this matter in greater detail.
                                                            Respectfully submitted,
                                                            FOX ROTHSCHILD LLP

                                                            /s/ Glenn S. Grindlinger

                                                            Carolyn D. Richmond
                                                            Glenn S. Grindlinger

cc:   All counsel of record via ECF


3
 While the Restaurant Employee Relief Fund no longer accepts donations, its affiliated entity, the National
Restaurant Association Educational Foundation (NRAEF) accepts donations and provides similar relief to restaurant
workers. See https://chooserestaurants.org/change-1 and https://rerf.us/ (both visited on Dec. 4, 2020).


Active\116811556.v1-12/7/20
